Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and system for image classification. The closest prior art, Ranzinger et al. (USPN       10,503,775), shows a similar system, in which, determining an image feature vector of an image based on a convolutional neural network, wherein the image comprises textual information (Please note, column 13, lines 39-42. As indicated the neural language model learns to construct a vector that points in approximately the same direction as the feature vectors produced by the convolutional neural network 240 in the vision model for images highly related to the given text query). However, Ranzinger et al. fail to address: “for determining a text feature vector based on the textual information and an embedded network; determining an image-text feature vector by joining the image feature vector with the text feature vector; determining a first classification result vector corresponding to the image feature vector, a second classification result vector corresponding to the text feature vector, and a third classification result vector corresponding to the image-text feature vector, based on a deep neural network; determining a target result vector by weighting and summing the first classification result vector, the second classification result vector and the third classification result vector and determining a category of the image based on the target result vector”. These distinct features have been added to each independent claim and renders them allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.






 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.